COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NOS. 02-14-00392-CR
                                   02-14-00393-CR
                                   02-14-00394-CR


BROOKS L. BURTSON                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
            TRIAL COURT NO. 1340778D, 1340779D, 1340780D

                                    ------------

                                    ORDER

                                    ------------

      We have considered “Appellant’s Motion To Withdraw Anders Brief and to

Extend Deadlines to Allow Filing of An Appellant’s Brief,” which we have

construed as a motion for rehearing, and the State’s response. See Tex. R. App.

P. 49.2 (stating that a motion will not be granted unless a response has been

filed or requested by the court).

      It is the opinion of the court that the motion for rehearing should be and is

hereby GRANTED.
      We withdraw our June 25, 2015 memorandum opinion and judgment and

order the appeals reinstated on the court’s docket.

      We further withdraw our order allowing appellant’s counsel to withdraw

from the appeals and reinstate him as appellant’s counsel for the duration of the

appeals so that counsel can file a brief raising an arguable issue.

      Appellant’s brief on the merits is now due on or before Monday, August

17, 2015. The State’s brief will be due 30 days later.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      SIGNED July 16, 2015


                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.




                                         2